By the Court.

Lumpkin, J.
delivering the opinion-.
[1.] The case made by the bill itself, is of doubtful sus-^tainability. If men, under the circumstances set forth by the complainant himself, will not take the trouble to protect themselves, it is asking too much of the Courts to undertake this arduous duty.
Here is a purchaser who desires to make a considerable investment in real estate; he is on the premises, but did not ■ examine the land; but alleges no satisfactory excuse why he did not. He is not prevented by sickness nor want of time, but chooses to rely upon the representations of the vendor-rather than upon his own eyes. I will not say judgment, for he admits that he lacked that. And that being so, any one. of ordinary prudence would have consulted some disinterested person instead of confiding blindly in the owner. He is told ' that similar lands in the neighborhood are selling at ten dollars per acre; and yet, institutes no inquiry to ascertain - whether the fact be so. He puts faith in the seller’s statements, as to the productiveness of the soil and the size of the-crops, when there were abundant sources at hand to appeal to on this head. He could have inquired of the children and negroes, the most, if not the only reliable witnesses in any region of country, both as to its health and fertility. But disregarding every means of ordinary precaution, Mr. Tindall makes the purchase blind-fold.
I never made but two trades in my life that I did not get cheated; and yet, I should have considered myself highly culpable, if I had not shown more diligence than Mr. Tindall, in guarding myself against imposition.
But if this be the case made by the bill itself, what equity is left in it by the answer ? Nothing, we hold, upon which. *451to retain the injunction. Every material allegation, upon which the equity of the bill depends, if, indeed, it has any equity, is met and flatly denied. To read the bill alone, we may conclude that the vendee got the worst of the bargain ; but it is impossible to hear the answers and say he was defrauded. The undisputed facts in this case are against the defendant. .
He bought the land in August, 1858, and took a deed to it. "What season was more favorable to judge of the growing ■crop ? He commenced making payments in February, 1854, shortly after the first note fell due, and continued to do so •down to December, 1854, without uttering a word of complaint. He is sued to March Term, 1855, of the Inferior Court; and the offer 'to rescind the contract is not made until the filing of this bill, the August thereafter; and just about the time the notes wo'uld have gone into judgment, and ex- . actly two years after he bought the property. It is said that figures cannot lie. As indicative of dates in this case, they speak significantly against the complainant. He renders no ■reason, either, for this unaccountable delay.
If the equity, as against Harkinson, is sworn off, there is an end of the case. But suppose it is not; the injunction could < certainly only operate against the balance due upon the first .note, that having been bought when past due. It must -have been dissolved as to the rest. Indeed, it could only be retained as to- a portion of the residue unpaid on the first note; for the complainant’s reclamation amounts only to some $1900; and Harkinson still holds one of the $1600; so that, if there were equities between these parties, and Mr. Troutman could be affected by them, it could only be for the difference between the $1600 still held by Harkinson, and the $1900 claimed by Tindall. And to this extent, only, could the injunction be held up, under any circumstances.
But our judgment is, that the injunction should not be retained for any amount. Certain we are, that the Judge’ below was not guilty of flagrant injustice in dissolving the injunction.
*452Mr. Tindall told Mr. Harkinson that he had been merchandizing all his life, and knew nothing about land; afid I will add, he was necessarily ignorant of planting. And this possibly may be the reason why the place has not yielded according to expectation. A man or woman who knows nothing of any business which they attempt to carry on, are not likely to succeed through the agency of subordinates. If the mistress knows nothing about cookery, the husband may make up his mind to eat bad victuals; if the merchant undertakes t of arm through an overseer, he may look out for poor Crops, however remunerative may be the soil. Cfuano will not save such an one from failure; and the more he gives the business his personal attention, as Mr. Tindall says he did, so much the worse. My experience and observation con■cur in satisfying me, that lawyers and merchants make excellent presidents of agricultural societies, but very indifferent practical planters. Physicians are more successful. I leave -others to account for it.